Citation Nr: 1638202	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable initial evaluation for onychomycosis.

2. Entitlement to an initial evaluation in excess of 10 percent prior to October 6, 2014 and 20 percent thereafter for a lumbar strain. 

3. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, secondary to the service-connected lumbar strain, to include the period prior to October 6, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a video conference hearing in June 2014 before the undersigned.  A transcript of the hearing is associated with the claims file.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2014 decision, the Board denied the Veteran's TDIU claim.  The Veteran has not appealed the decision.  A claim for TDIU has not been re- raised in connection with the claim decided here and thus, will not be addressed in the decision below.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In a December 2014 rating decision (notice of which was provided in July 2015), the RO increased the rating for the service-connected lumbar strain from 10 percent to 20 percent, effective October 6, 2014.  The RO also granted service connection for radiculopathy of the left lower extremity as secondary to the Veteran's back condition.  The RO assigned a 20 percent disability rating for the radiculopathy, effective October 6, 2014.  In July 2015, the Veteran filed a notice of disagreement for the evaluation of the nerve disability and the effective date.  The left lower extremity radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected lumbar spine disability.  AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the rating for the left lower extremity radiculopathy in the December 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board are as shown on the title page. 

The Board remanded this matter in September 2014.  With respect to the Veteran's claim for increased rating for onychomycosis, the Board finds that there has been substantial compliance with the remand orders and it may proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to increased ratings for the lumbar strain and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's onychomycosis affects less than 5 percent of the exposed and total body area, and does not require intermittent systemic therapy.

CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity. See 38 C.F.R. § 4.10 , Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In an October 2009 rating decision, service connection was granted and a non-compensable rating was assigned for the Veteran's onychomycosis, effective February 9, 2009.  The Veteran seeks a higher rating.  

The Veteran's service-connected disability is currently rated by analogy to DC 7813 because there is no specific diagnostic code pertaining to onychomycosis.  38 C.F.R. § 4.20.  Under DC 7813, dermatophytosis, to include tinea pedis of the feet, is to be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7813.  The Veteran's disability does not result in any disfigurement or scars.  Therefore, the Board finds that the Veteran should be evaluated under DC 7806. 

The rating criteria for DC 7806 are as follows: a noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

An August 2009 VA examination report noted a history of onychomycosis of all toenails in the past; however, with treatment, all toenails cleared except the right great toe.  On current examination, the Veteran's great right toenail is black and painful in the nail bed area.  There is no current treatment.  The Veteran also reported an aching through the distal part of the toe in cold weather.  On examination, palpation of the proximal part of the toenail and the nail base was very tender.  The examiner diagnosed onychomycosis and noted that the Veteran is considering having the toenail removed with a nail ablation.  

In February 2012, the Veteran submitted a statement indicating that his left large toenail is "very painful and looks very bad" when wearing open toe shoes in the summer. 

The Veteran was afforded a VA examination in May 2012.  The diagnosis was toenail fungus.  The Veteran reported a similar history to that recorded in August 2009.  On physical examination, the VA examiner found that the total body area affected by the Veteran's skin condition is less than 5 percent.  In fact, the examiner noted that less than 1 percent of the Veteran's total body area and 0 percent of the exposed body area were affected by his skin condition.  The examiner found no benign or malignant skin neoplasms, or scarring or disfigurement of the head, face or neck.  There was also no evidence of systemic manifestations or debilitating episodes in the past 12 months.  The VA examiner also noted that the Veteran had not received any treatment with oral or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  With regard to functional impact, the examiner found that the Veteran's skin condition did not impact his ability to work.  

Pursuant to the Board remand, the Veteran was afforded another VA examination in October 2014.  The diagnosis was onychomycosis.  It was noted that the Veteran's right toenail was affected and has not responded to antifungal therapy.  The examiner noted that the Veteran has been advised to have the toenail surgically removed.  On physical examination, the VA examiner found that the total body area affected by the onychomycosis is less than 5 percent and "none" of the area is exposed.  The examiner found no benign or malignant skin neoplasms, or scarring or disfigurement of the head, face or neck. There was also no evidence of systemic manifestations or debilitating episodes in the past 12 months.  The VA examiner also noted that the Veteran had not received any treatment with oral or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders. With regard to functional impact, the examiner found that the Veteran's skin condition did not impact his ability to work.  

After reviewing the evidence, the Board finds that the Veteran is not entitled to compensable rating.  As noted above, a rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  The May 2012 and October 2014 VA examiners noted that the total and exposed body area affected by the Veteran's onychomycosis is less than 5 percent.  Specifically, the May 2012 VA examiner noted that less than 1 percent of the Veteran's total body area and 0 percent exposed body area were affected by his skin condition.  Both VA examiners also noted that the Veteran had not received any treatment with oral or topical medications in the past 12 months.  Because the Veteran's disability does not require intermittent systemic therapy and affects less than 5 percent of his exposed and total body area, the Board finds that a compensable rating is not warranted. 

The Board is sympathetic to the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board further finds that referral for extraschedular consideration is not warranted.  Given that this is a rating by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's disability results in pain to the toe, is treated with medication and covers a limited body area, similar to that addressed by the Rating Schedule (i.e., evaluating use of medication, extent of skin involvement).  There is no marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable initial evaluation for onychomycosis is denied. 


REMAND

Pursuant to the Board's September 2014 remand, the Veteran was afforded a VA examination for his back in October 2014.  The examiner stated that the Veteran had intervertebral disc syndrome (IVDS) and during the past 12 months, had experienced incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks.  For evaluation purposes, the term "incapacitating episodes" are periods of acute signs and symptoms due to IVDS that require be rest prescribed by a physician and treatment by a physician.  There is no indication in the available medical records that shows that level of treatment.  All available treatment records should be obtained and reviewed on record to determine whether that specific type of treatment is reported.

The Veteran's representative argued in the May 2016 brief that the VA examination is inadequate because the examiner did not appropriately measure range of motion.  The Board has considered that but notes that the examination is inadequate because the examiner failed to test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, such testing should be completed on remand.  

As noted in the introduction, the RO granted a separate compensable rating for the Veteran's radiculopathy of the left lower extremity, which is secondary to his service-connected back disability.  Therefore, the Board finds that the Veteran's initial rating claim for radiculopathy of the left lower extremity is inextricably intertwined with his initial rating claim for his back disability.  On remand, a VA examination addressing the current severity of the Veteran's radiculopathy of the left lower extremity should be obtained. 

Any pertinent treatment records should be obtained on remand.  The most recent treatment records are dated in August 2015.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for back and radiculopathy of the left lower extremity since August 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected back disability and radiculopathy of the left lower extremity.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's back disability, including radiculopathy.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

The examiner is specifically requested to test the low back for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner is also informed that "incapacitating episodes" of IVDS requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up, if any.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.  

3. Thereafter, readjudicate the Veteran's claims, to include the evaluation of left lower extremity radiculopathy prior to October 6. 2014.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


